NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                         February 26, 2015

      Mr. John Sholtis                             Hon. Peter Steiner
      101 Forest Rd.                               Bonilla & Chapa
      Whitsitt, TX 78071                           Attorneys At Law
                                                   2727 Morgan Ave.
                                                   Corpus Christi, TX 78405
                                                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00023-CV
      Tr.Ct.No. CV01590
      Style:    John Sholtis v. Jesse Rodriguez and Irma Rodriguez


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: County Court of Live Oak County
           Hon. Karen Irving, Live Oak County Clerk (DELIVERED VIA E-MAIL)